Citation Nr: 0729064	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and M.J.


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to March 1972, and he served in Korea from May 1970 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In October 2004, this case was 
remanded to obtain additional records in an effort to verify 
the likelihood that the veteran was exposed to herbicides 
while stationed in Korea.  The case is again before the 
Board.


FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to an 
herbicide agent while stationed in Korea.

2.  The veteran does not have diabetes mellitus that is 
related to his military service.


CONCLUSION OF LAW

The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002 and October 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remand and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
review of the issue and the text of the relevant portions of 
the VA regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim.  The 
RO obtained the veteran's service medical and personnel 
records, and VA and private medical records.  The RO also 
contacted the US Armed Service Center for Unit Records 
Research (USASCURR), and the National Personnel Records 
Center (NPRC), to help determine if the veteran was in fact 
exposed to herbicides while stationed in Korea.  VA has no 
duty to inform or assist that was unmet.

The veteran claims that he was exposed to herbicides during a 
period of duty in Korea, which exposure led to diabetes 
mellitus.  Specifically, the veteran alleges that he was 
exposed to Agent Orange while stationed near the 
demilitarized zone (DMZ) in 1970.  He contends that even 
though the Defense Department (DoD), only confirmed Agent 
Orange use in Korea from April 1968 up through July of 1969, 
the residual effects of the herbicide were still present in 
1970.  The veteran submitted pictures documenting the lack of 
vegetation along the DMZ in 1970, and he believes the lack of 
foliage supports his contention that Agent Orange was still 
present in 1970.

The veteran also submitted a portion of a VA Compensation & 
Pension (C&P) Managers' Conference Call agenda dated in March 
2003.  The agenda addressed the subject of Agent Orange 
exposure outside of Vietnam, and noted that the DoD had 
confirmed that Agent Orange was used from April 1968 to July 
1969 along the DMZ in Korea.  The agenda also identified the 
3-32nd Infantry of the 2nd infantry division, as a unit 
present in the area during the period of herbicide use.

VA regulations state that if a veteran was exposed to an 
"herbicide agent" during active military, naval, or air 
service, or is presumed to have been so exposed, certain 
diseases, including type II diabetes mellitus, are presumed 
to be incurred in or aggravated by service if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of the disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 
38 C.F.R. § 3.309(e).  The Board notes that VA has also 
established that even if a veteran did not serve in the 
Republic of Vietnam, but was exposed to an herbicide agent 
during active military service, and has a disease on the list 
of diseases subject to presumptive service connection, VA 
will presume that the disease is due to herbicide exposure.

Additionally, if diabetes mellitus is shown to have been 
manifested to a compensable degree within one year of 
qualifying active military service, it may be presumed to 
have been incurred in or aggravated by active military 
service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2006).

The veteran's personnel file indicates that he was stationed 
in Korea from May 9, 1970 to June 3, 1971.  Specifically, the 
veteran was assigned to Co C, 2nd battalion, 31st infantry, 
7th infantry division as an assistant machine gunner from May 
1970 until July 27, 1970 when he was assigned to Co A, 3rd 
battalion, 32nd infantry, 7th infantry division from July 27, 
1970 to August 24, 1970 as a radio telephone operator and 
from August 25, 1970 to March 30, 1971 as an auto rifleman.  
From March 31, 1971 to June 2, 1971, the veteran was assigned 
to Co C, 3rd Bn, 32nd infantry 2nd infantry division as an 
auto rifleman.  

The file contains a document from the US Armed Service Center 
for Unit Records Research (USASCURR) that reviewed the unit 
history of the 3rd battalion 32nd infantry, one of the units 
to which the veteran was assigned while in Korea.  A review 
of the unit's history verified that during the beginning of 
September 1970, the Battalion prepared and began its move to 
the demilitarized zone (DMZ) in South Korea.  The battalion 
took over the responsibility of 5,800 meters of Barrier Fence 
and three isolated Guard Posts within the DMZ, and the 
USASCURR record noted that the Battalion's period of service 
on the DMZ was extended by two months, taking them into 1971.  
According to military records found by USASCURR, chemical 
herbicides were used in Korea along the southern boundary of 
the DMZ during 1967-1969 by the Republic of Korea Armed 
Forces as part of counter-infiltration operations, and Agent 
Orange was used from April through August of 1968.  The 
herbicides were applied using hand sprayers and M8A2 trailer 
mounted decontamination apparatus.  USASCURR's research 
indicates that although Republic of Korea Armed Forces 
personnel were advised in the use of herbicides by the U.S. 
Army non commissioned officers, no U.S. personnel were known 
to have been actually involved in their application.  In 
addition, the National Personnel Records Center was not able 
to furnish any documents showing that the veteran was exposed 
to herbicides while stationed in Korea.

In this case, the record does not contain evidence 
documenting that the veteran was exposed to herbicides while 
stationed in Korea in 1970.  As noted by USASCURR's research, 
military records only document herbicide use in Korea along 
the southern boundary of the DMZ during 1967-1969; and Agent 
Orange usage from April through August of 1968.  Although the 
veteran was a member of the 3-32nd infantry of the 2nd 
infantry division, a division identified by DoD as being in 
the area during the 67-69 herbicide use, the fact remains 
that the veteran was not stationed in Korea until 1970, and 
therefore was not present during the time period when 
herbicides were used.  Despite the efforts undertaken to 
corroborate any exposure while the veteran served in Korea, 
the record does not support the veteran's claim of possible 
exposure.  Even the veteran's own statements do not 
affirmatively demonstrate exposure.  Rather, he has indicated 
that the believed there was a possibility of exposure because 
he saw barren areas along the DMZ that appear as though they 
had been treated with herbicides.  In short, exposure has not 
been demonstrated.  As such, after considering all the 
evidence of record, the Board finds that the veteran's 
diabetes mellitus may not be presumed to have been incurred 
in service on account of herbicide exposure.  

Furthermore, because diabetes was not shown until many years 
after military service, (specifically not until 1996), it may 
not be presumed under the one-year presumption to have been 
incurred in or aggravated by active military service.  
38 C.F.R. §§ 3.307(a), 3.309(a) (2006).  

Turning to service connection on a direct basis, the 
veteran's entrance examination in September 1969 and his 
discharge examination in March 1972 were both negative for 
diabetes.  The first diagnosis of diabetes in the record is 
found in a November 1996 record from the Flandreau Santee 
Sioux Tribal Clinic.  Outpatient treatment records from this 
Tribal Clinic dated from November 1996 through September 
2005, include multiple diagnoses of diabetes mellitus.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Based on the evidence of record, the Board finds that service 
connection on a direct basis for diabetes mellitus is not 
warranted.  The SMRs show no diagnosis or treatment related 
to diabetes, and the veteran's entrance and discharge 
examinations are negative for diabetes.  Although the medical 
evidence documents that the veteran is currently diagnosed 
with diabetes mellitus, there is no probative medical 
evidence of in-service incurrence or aggravation of diabetes.  
The Board notes that the file contains a September 2003 
letter from T.N., M.D. noting that the veteran was in Korea 
in 1970 and "certainly could have had" contact with Agent 
Orange through the water run off into his bunker, and that 
this contact "could possibly" have contributed to the 
development of his diabetes.  However, the Board does not 
find Dr. N.'s opinion persuasive because it is simply too 
speculative to be probative.  By using the term "could," 
without supporting rationale, Dr. N's opinion does not 
provide the degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
In addition, there is no showing of continuity of 
symptomatology after service, as the record shows that the 
veteran was not diagnosed with diabetes until approximately 
24 years after leaving service.  As noted above, exposure has 
not been shown.  Consequently, the Board finds that the 
preponderance of the evidence is against this claim of 
service connection.

As noted above, the veteran contends that his diabetes 
mellitus is related to his period of active military service.  
However, while the veteran is competent as a layperson to 
describe the symptoms he experiences, he is not competent to 
provide a medical opinion as to their cause or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1)).  Consequently, the veteran's own assertions 
as to the etiology of his disability have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's currently diagnosed diabetes mellitus is not 
traceable to an injury or disease incurred in or aggravated 
during active military service.




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


